UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 Item 1. Reports to Stockholders. Annual Report May 31, 2011 BARRETT GROWTH FUND Letter to Shareholders May 31, 2011 Dear Shareholders: The Barrett Growth Fund (the “Fund”) returned 19.46% for the fiscal year ended May 31, 2011.Despite the double digit positive returns, the Fund trailed the S&P 500 Index and its peer group, the Lipper Large Cap Growth Funds Index, which returned 25.95% and 26.71% respectively for the same period. The Year in Review The stock market advance that started in March of 2009 continued through May of this year.The S&P 500 has now booked two consecutive years of 20% plus returns for the years ending in May, with a 25.95% gain for the most recent fiscal year and a 21% gain in the prior fiscal year.The market has managed this advance despite some significant headwinds, including the unrest in the North Africa/Middle East region, higher oil prices, the negative economic effects of the tsunami in Japan, and continued worries about the financial health of banks and sovereign governments in Europe.We think the U.S. market, in particular, has been able to withstand these pressures for several reasons.First, the market started the advance from a very low point in terms of valuations and deep negative investor sentiment.Just over two years ago there was concern that most major financial institutions were at risk, and the world’s developed economies were in recession.The economic recovery and associated rebound in corporate profits have been the major stimulants for higher equity prices.Continued low interest rates also offer little competition to stocks, particularly those with rapidly rising dividend yields. When we review last year’s shareholder letter, most of the major positives and negatives that we discussed remain.On the negative side, the European debt and deficit problems were in evidence last May as the bonds of Greece, Spain and Portugal were downgraded.Deficit problems were also on the front burner in the United States, both at the federal and state level, as well as in many other developed countries such as the U.K.Also, monetary policies, which were uniformly stimulative since the global recession, began to diverge as inflation picked up in emerging economies.The result was efforts by countries such as India and China to slow economic growth and relieve inflationary pressures.On the positive side, developed economies have kept interest rates low, global economic growth remains on a slow but steady recovery path, and major U.S. companies appear to be in excellent financial health. During the market recovery, the Fund has been out of sync with one of the groups that have led the recovery.It has been our view that the recovery would be moderate by historical standards because the U.S. consumer, who is the engine of global growth, would not be in a free-spending mood as a result of lower housing values, slow wage growth and persistently high unemployment.We also thought that the baby boom generation would be more interested in paying down debt and building up savings as they enter retirement rather than continuing to pull out their credit cards.We have been dead right from an economic perspective but, unfortunately, not with respect to the reaction of the equity markets.Consumer Discretionary stocks have been the biggest winners.Our underweighting in the consumer sector and corresponding overweighting in health care have been significant drags on performance during this period. 1 BARRETT GROWTH FUND Over the past fiscal year, your Fund’s best performing stocks have been Accenture, Schlumberger, Teradata, Costco, Automatic Data Processing, and a few smaller companies including Rovi Corp and RealD.On the flipside, the weakest stocks in the Fund have been Teva Pharmaceutical, Medco Health, Northern Trust, Celgene, Cisco Systems, and Google.Since the Fund typically owns between 40 to 50 equity securities, it is not unusual for its performance to vary significantly from the S&P 500, or from the Lipper Large Cap peer group, where many portfolios may contain more than 100 stocks as managers attempt to more closely track their market benchmark. The Portfolio The Fund remains diversified by economic sector and industry.Relative to the S&P 500, the Fund is currently overweighted in technology and industrials, and underweighted in energy and consumer staples.The Fund focuses on companies that have open-ended growth opportunities and strong balance sheets that are selling at reasonable valuations.The Fund also deliberately diversifies its holdings amongst companies that vary in size as measured by revenues.The Fund holds companies with revenues in excess of $50 billion and as low as roughly $1 billion, which provides the shareholder with investments in companies at different stages of their growth cycle.Most of the companies in the Fund are global in scope and can benefit from economies that are growing faster than the developed economies of the United States, Europe and Japan. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. AUTOMATIC DATA PROCESSING, INC. 4.66% 2. COSTCO WHOLESALE CORP. 4.29% 3. SCHLUMBERGER LTD. 4.18% 4. JOHNSON CONTROLS, INC. 3.60% 5. GOOGLE, INC. 3.44% 6. ACCENTURE PLC 3.36% 7. VERISK ANALYTICS, INC. 3.32% 8. DEVON ENERGY CORP. 3.28% 9. ORACLE CORP. 3.11% VISA, INC. 3.00% * Portfolio characteristics are as of May 31, 2011, and are subject to change at any time. Investment Outlook Despite the market recovery during the past two fiscal years, the stock market with all its ups and downs is only slightly higher than it was 10 years ago and has not recovered to the highs reached as recently as 2007.It has been an exceedingly frustrating decade for most stock investors and corporate owners, leading investors to seek other alternatives, such as commodities or gold, which have performed better 2 BARRETT GROWTH FUND during this period.Dissatisfaction with equities and interest in other assets has historically been a backdrop for higher stock prices, but alone is not a sufficient catalyst for equities to appreciate in price. We continue to think equities should perform better over the next decade and we believe that many of the negatives mentioned above are solvable problems.Each decade seems to present a different set of economic challenges, but we think U.S. corporations are well positioned to manage in various economic climates and should continue to produce higher earnings and dividends.As long as corporate America continues to focus on profitable growth and interest rates do not go back up significantly, we believe that the odds favor higher equity prices going forward. Thank you for choosing the Barrett Growth Fund. Sincerely, Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of May 31, 2011. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility. These risks are magnified in emerging markets. The Fund may also invest in mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies. The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees. An index is unmanaged. Investors cannot invest directly in an index. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 3 BARRETT GROWTH FUND Expense Example – May 31, 2011 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (December 1, 2010 – May 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value December 1, 2010 to December 1, 2010 May 31, 2011 May 31, 2011 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 4 BARRETT GROWTH FUND This chart assumes an initial gross investment of $10,000 made on 6/30/01. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any fees or expenses. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of May 31, 2011 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 19.46% (3.70)% 0.14% (0.28)% ■ S&P 500® Index 25.95% 0.91% 3.32% 2.64% –♦– Lipper Large-Cap Growth Funds Index 26.71% 0.97% 4.26% 1.19% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THE ORIGINAL COST. 5 BARRETT GROWTH FUND Schedule of Investments May 31, 2011 Shares Value COMMON STOCKS - 98.42% Chemical Manufacturing - 3.62% Ecolab, Inc. $ Procter & Gamble Co. Computer and Electronic Product Manufacturing - 9.34% Apple, Inc. (a) EMC Corp. (a) RealD, Inc. (a) Teradata Corp. (a) Consumer Durables & Apparel - 1.99% Coach, Inc. Consumer Services - 2.16% Yum! Brands, Inc. Credit Intermediation and Related Activities - 5.95% JPMorgan Chase & Co. Visa, Inc. - Class A Data Processing, Hosting and Related Services - 4.66% Automatic Data Processing, Inc. Diversified Financials - 1.79% Ameriprise Financial, Inc. Food Services and Drinking Places - 2.65% McDonald’s Corp. General Merchandise Stores - 4.29% Costco Wholesale Corp. Insurance - 2.80% Aflac, Inc. Insurance Carriers and Related Activities - 3.32% Verisk Analytics, Inc. (a) - Class A Machinery Manufacturing - 2.33% Donaldson Co., Inc. Materials - 4.04% Freeport-McMoRan Copper & Gold, Inc. Potash Corp. of Saskatchewan, Inc. Miscellaneous Manufacturing - 4.38% 3M Co. Stryker Corp. Oil and Gas Extraction - 3.28% Devon Energy Corp. Other Information Services - 3.44% Google, Inc. (a) - Class A Professional, Scientific, and Technical Services - 8.17% Accenture PLC - Class A The accompanying notes are an integral part of these financial statements. 6 BARRETT GROWTH FUND Schedule of Investments May 31, 2011 Shares Value Professional, Scientific, and Technical Services - 8.17% (Continued) Omnicom Group, Inc. $ Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 10.08% Microsoft Corp. MSCI, Inc. (a) - Class A Oracle Corp. Rovi Corp. (a) Software & Services - 1.65% International Business Machines Corp. Support Activities for Mining - 4.18% Schlumberger Ltd. Technology Hardware & Equipment - 4.70% Qualcomm, Inc. Universal Display Corp. (a) Transportation - 4.29% Norfolk Southern Corp. United Parcel Service, Inc. - Class B Transportation Equipment Manufacturing - 5.31% Johnson Controls, Inc. United Technologies Corp. Total Common Stocks (Cost $11,932,108) SHORT-TERM INVESTMENTS - 1.90% Money Market Funds - 1.90% Fidelity Institutional Government Portfolio - Class I, 0.010% (b) Total Short-Term Investments (Cost $293,228) Total Investments (Cost $12,225,336) - 100.32% Liabilities in Excess of Other Assets - (0.32)% ) Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at May 31, 2011. The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Statement of Assets and Liabilities May 31, 2011 ASSETS Investments, at value (cost $12,225,336) $ Dividends and interest receivable Receivable for Fund shares sold 65 Other assets Total assets LIABILITIES Payable for Fund shares redeemed Payable for distribution fees Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Statement of Operations For the Year Ended May 31, 2011 INVESTMENT INCOME Dividend income1 $ Interest income Total investment income EXPENSES Advisory fees (Note 4) Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Distribution fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Custody fees Trustees’ fees and related expenses Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ 1 Net of $483 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statements of Changes in Net Assets Year Ended Period Ended Year Ended May 31, 2011 May 31, 20101 June 30, 2009 FROM OPERATIONS Net investment income (loss) $ ) $ ) $ Net realized gain (loss) from investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Cost of shares redeemed ) ) ) Net decrease in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period $ $ $ ACCUMULATED NET INVESTMENT INCOME $
